UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6180



RESTONEY ROBINSON,

                                              Plaintiff - Appellant,

          versus


MRS. HUCKS, Officer; CAPTAIN PLESS; SERGEANT
EISENBOSS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (CA-05-cv-00908-WLO)


Submitted: June 22, 2006                       Decided: June 29, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Restoney Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Restoney Robinson appeals the district court’s order

denying relief without prejudice on his 42 U.S.C. § 1983 (2000)

complaint.      The district court referred this case to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).             The magistrate

judge recommended that relief be denied and advised Robinson that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation. Despite this warning, Robinson failed to object to

the magistrate judge’s recommendation.

           The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.               Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).        Robinson has waived appellate review by failing

to timely file specific objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

           Robinson’s motion for appointment of counsel is denied.

We   dispense    with    oral   argument   because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                     AFFIRMED




                                    - 2 -